DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 22, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 45-46, and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0320363 A1 to Pan et al. (“Pan”) in view of U.S. Patent Application Publication No. 2016/0372638 A1 to Todorov et al. (“Todorov”) and U.S. Patent Application Publication No. 2016/0233387 A1 to Kitano et al. (“Kitano”).								As to claim 43, although Pan discloses an LED-filament comprising: a partially light-transmissive substrate (2) having a front face (21B) and a back face (21A); a plurality of blue LED chips (3) mounted on the front face (21B) of the substrate (2); a wavelength conversion layer of photoluminescence materials (4) covering the plurality of blue LED chips (3) and the front face (21B) and the back face (21A) of the substrate (2) (See Fig. 1, Fig. 2, Fig. 6, ¶ 0047, ¶ 0048, ¶ 0051) (Notes: the recited “front/back” is relative to each other), Pan does not specifically disclose first broad-band green to red photoluminescence materials and a first narrow-band manganese-activated fluoride red In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 									In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	 								As to claim 45, Pan further discloses wherein the substrate (2) has a transmittance of at least one of: from 2% to 70%, from 30% to 50%, and from 10% to 30% (See ¶ 0048).												As to claim 46, Pan in view of Todorov further discloses comprising a layer comprising a mixture of the narrow-band red photoluminescence material and the first broad-band green to red photoluminescence materials (See Todorov ¶ 0086, ¶ 0157).		As to claim 51, Pan in view of Todorov further discloses wherein the first broad-band green to red photoluminescence materials comprises a first broad-band red photoluminescence material and wherein a content ratio of the first broad-band red photoluminescence material with respect to the total of the first narrow-band red photoluminescence material and the first broad-band red photoluminescence material is at least 20 wt% (See Todorov ¶ 0085, ¶ 0086, ¶ 0087).						As to claim 52, Pan further discloses wherein at least one of: at least 70%, at As to claim 53, Pan in view of Todorov further discloses wherein the first narrow-band red photoluminescence material is at least one of: K2SiF6:Mn4+, K2GeF6:Mn4+, and K2TiF6:Mn4+ (See Todorov ¶ 0085).						As to claim 54, Pan in view of Todorov further discloses wherein at least one of the first broad-band green to red photoluminescence material and the second broad-band green to red photoluminescence materials comprises a rare-earth-activated red photoluminescence material (See Todorov ¶ 0082).							As to claim 55, Pan in view of Todorov further discloses wherein the rare-earth-activated red photoluminescence material is at least one of: a nitride-based phosphor material having a general composition AAlSiN3:Eu2+ where A is at least one of Ca, Sr or Ba; a sulfur-based phosphor material having a general composition (Ca1-xSrx)(Se1-ySy):Eu2+ where 0 ≤ x ≤ 1 and 0 < y ≤ 1; and a silicate-based phosphor material having a general composition (Ba1-xSrx)3SiO5:Eu2+ where 0 ≤ x ≤ 1 (See Todorov ¶ 0082).			As to claim 56, Pan further discloses wherein the light-transmissive substrate (2) comprises a material selected from the group consisting of: alumina, silica, magnesium oxide, sapphire, quartz glass, diamond, silicon oxide and mixtures thereof (See ¶ 0047).	
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0320363 A1 to Pan et al. (“Pan”), U.S. Patent Application Publication No. 2016/0372638 A1 to Todorov et al. (“Todorov”), and U.S. Patent Application Publication No. 2016/0233387 A1 to Kitano et al. (“Kitano”) as applied to claim 46 above, and further in view of U.S. Patent Application Publication No. 2007/0139949 A1 to Tanda et al. (“Tanda”). The teachings of Pan, Todorov, and Kitano have been discussed above.				As to claim 47, Pan in view of Tanda further discloses wherein the layer comprises particles of a light scattering material (See Tanda ¶ 0071, ¶ 0072) such that the light scattering material can suppress color unevenness.	

Allowable Subject Matter
Claims 57-58 are allowed because there does not appear to be any motivation to place the narrow-band manganese-activated fluoride red photoluminescence material only on the front face of the substrate without any thereof on the back face of the substrate when both the front and back faces of the substrate emit light.

Response to Arguments
Applicant's arguments with respect to claim 43 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Ge et al. (US 9,261,242 B2).									Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DAVID CHEN/Primary Examiner, Art Unit 2815